Filed 12/14/20 P. v. Solomon CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B305971

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. MA003548)

          v.

 MONETTE SHASHONEE
 SOLOMON,

      Defendant and
 Appellant.


      APPEAL from a judgment of the Superior Court of Los
 Angeles County, David Hizami, Judge. Affirmed.
      Lise M. Breakey, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
      Defendant and appellant Monette Shashonee Solomon
appeals the trial court’s order denying his petition for a
determination of factual innocence and request to seal and
destroy arrest records, pursuant Penal Code section 851.8.1
      On April 2, 1992, Solomon was charged with offenses
allegedly committed in 1991, including: forcible rape of P.A.
(§ 261, subd. (a)(2) [count 1]), anal or genital penetration by
foreign object of P.A. (§ 289 [count 2]), attempted kidnapping
for sexual purposes of R.M. (§§ 208, subd. (d), 664 [count 3]),
and assault with intent to commit rape of R.M. (§ 220 [count
4]). The information alleged that Solomon inflicted great
bodily injury on the victim in counts 1 and 2 (§ 12022.8), and
that he used a deadly weapon in the commission of counts 3
and 4 (§ 12022.3, subd. (a)). The information further alleged
that Solomon suffered a prior serious felony conviction
within the meaning of section 667, subdivision (a), and
served a prior prison term for a felony within the meaning of
section 667.5, subdivision (b), as to all four counts. On July
13, 1992, the trial court dismissed the case pursuant to
section 1385.
      On December 26, 2019, Solomon petitioned under
section 851.8 for a determination of factual innocence with
respect to the alleged offenses set forth in the April 2, 1991
information, and requested that the related arrest records be




     1 All further statutory references are to the Penal Code
unless otherwise indicated.



                              2
sealed and destroyed.2 The trial court summarily denied the
petition in an order dated March 9, 2020.
       Solomon appealed the trial court’s order on April 10,
2020. We appointed counsel on appeal. On September 15,
2020, counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende), raising no issues but asking
this court to independently review the record for error.
       We advised Solomon on September 16, 2020, of his
right to file a brief or letter containing any issues he wished
this court to consider. Solomon filed a supplemental brief on
September 17, 2020. In his brief, Solomon conceded that
there is a two-year deadline for filing for relief under section
851.8. Section 851.8, subdivision (l) provides: “For arrests
occurring on or after January 1, 1981, and for accusatory
pleadings filed on or after January 1, 1981, petitions for
relief under this section may be filed up to two years from
the date of the arrest or filing of the accusatory pleading,
whichever is later.” Solomon argued, however, that relief
should be granted because he is a layperson with no
knowledge of the law and had not petitioned under section
851.8 until he learned that he would be eligible for family
visitation while incarcerated if a petition establishing his
factual innocence pursuant to that section was granted.



     2 Solomon noted in his petition that he is currently
serving an indeterminate life-sentence in state prison, with
the possibility of parole, for a conviction in an unrelated
crime.



                               3
      We have examined the entire record and find no
arguable issues on appeal. (Smith v. Robbins (2000) 528
U.S. 259, 278–284; Wende, supra, 25 Cal.3d at p. 441.)
      The trial court’s order is affirmed.



          MOOR, J.

     We concur:




          RUBIN, P. J.




          KIM, J.




                             4